Exhibit 10.7

September 2, 2020

Volkswagen Group of America Investments, LLC

220 Ferdinand Porsche Dr.

Herndon, VA 20171

Attn: Kevin Duke

Re: QuantumScape Corporation – Side Letter Agreement Re: Pre-Closing Rights

Ladies and Gentlemen:

Reference is made to (a) that certain Business Combination Agreement (the “BCA”)
among Kensington Capital Acquisition Corp. (“Kensington”), Kensington Merger Sub
Corp. ("Merger Sub"), and QuantumScape Corporation (the “Company”), and (b) that
certain Stockholder Support Agreement (the “Support Agreement”) among
Kensington, Volkswagen Group of America Investments, LLC (“VWGoAI”) and certain
other stockholders of the Company, each of which is being entered into
concurrently with this letter agreement. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the BCA or, if not defined
herein or in the BCA, the meanings assigned to them in the Support Agreement.

In consideration of the mutual promises and covenants set forth herein and in
the Support Agreement, Kensington, the Company and VWGoAI hereby agree as
follows:

1.Registration Statement and Proxy Statement.  Prior to the filing of the
Registration Statement and the Proxy Statement (or any amendment or supplement
thereto) with the SEC, the Company and Kensington shall provide VWGoAI with a
reasonable opportunity to review and comment on the Registration Statement and
the Proxy Statement (or any amendment or supplement thereto), together with any
proposed exhibits thereto, in advance (including the proposed final versions of
such documents) and consider in good faith any reasonable comments or requests
to seek confidential treatment submitted by VWGoAI or its representatives with
respect to any disclosures proposed to be included in the Registration Statement
and the Proxy Statement (or any amendment or supplement thereto), together with
any proposed exhibits thereto, including disclosures regarding or involving
VWGoAI or any of its affiliates, including the Joint Venture Arrangements.  The
Company and Kensington shall promptly provide copies to VWGoAI of any written
comments received from the SEC with respect to the Registration Statement and
the Proxy Statement (or any amendment or supplement thereto) and promptly advise
VWGoAI of any oral comments received from the SEC.  Prior to mailing the
Registration Statement or Proxy Statement (or any amendment or supplement
thereto) or responding to any comments of the SEC with respect thereto, the
Company and Kensington shall provide VWGoAI with a reasonable opportunity to
review and comment on such document or response in advance (including the
proposed final version of such document or response) and consider in good faith
any comments provided by VWGoAI or its representatives with respect to any
disclosures proposed to be included in such document or response or requests to
seek confidential treatment, including with respect to disclosures regarding or
involving VWGoAI or any of its affiliates, including the Joint Venture
Arrangements.



--------------------------------------------------------------------------------

 

2.Notices under the BCA.  The Company and Kensington shall, and Kensington shall
cause Merger Sub to, deliver a copy of any written notice, request, instruction
or other written communication or document it gives or makes under the BCA
substantially concurrently to VWGoAI.

3.Representations and Warranties of Kensington.  Kensington hereby represents
and warrants to VWGoAI as follows:

 

a.

The execution and delivery by Kensington of this letter agreement does not, and
the performance of this letter agreement by Kensington will not, (i) conflict
with or violate the governing documents of Kensington, (ii) conflict with or
violate any Law applicable to Kensington, (iii) result in any breach of, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
(other than a Permitted Lien) on any property or asset of Kensington pursuant
to, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which Kensington is a
party or by which Kensington is bound or (iv) require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, except, with respect to clauses (ii), (iii) and (iv), for any such
conflicts, violations, breaches, defaults, consents, approvals, authorizations,
permits or filings or other occurrences that, individually or in the aggregate,
are not reasonably expected to prevent, materially delay or materially impede
the performance by Kensington of its obligations under this letter agreement.

 

b.

Kensington has all necessary power and authority to execute and deliver this
letter agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by Kensington of
this letter agreement, the performance by Kensington of its obligations
hereunder and the consummation by Kensington of the transactions contemplated
hereby, have been duly and validly authorized by all necessary corporate action
and no other corporate actions on the part of Kensington are necessary to
authorize this letter agreement or to consummate the transactions contemplated
hereby.  This letter agreement has been duly and validly executed and delivered
by Kensington and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a legal, valid and binding obligation of
Kensington, enforceable against Kensington in accordance with its terms subject
to the Remedies Exceptions.

2



--------------------------------------------------------------------------------

 

 

c.

Kensington has, jointly with the Company, delivered to VWGoAI a true, correct
and complete copy of the execution version of each side letter with investors in
the Company entered into or intended to be entered into in the context of the
signing or the closing of the BCA, and there are no other such side letters with
investors in the Company in effect on the date hereof or intended to be entered
into by either Kensington or the Company.

4.Representations and Warranties of the Company.  The Company hereby represents
and warrants to VWGoAI as follows:

 

a.

The execution and delivery by the Company of this letter agreement does not, and
the performance of this letter agreement by the Company will not, (i) conflict
with or violate the governing documents of the Company, (ii) conflict with or
violate any Law applicable to the Company, (iii) result in any breach of, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
(other than a Permitted Lien) on any property or asset of the Company pursuant
to, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which the Company is a
party or by which the Company is bound or (iv) require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, except, with respect to clauses (ii), (iii) and (iv), for any such
conflicts, violations, breaches, defaults, consents, approvals, authorizations,
permits or filings or other occurrences that, individually or in the aggregate,
are not reasonably expected to prevent, materially delay or materially impede
the performance by the Company of its obligations under this letter agreement.

 

b.

The Company has all necessary power and authority to execute and deliver this
letter agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by the Company of
this letter agreement, the performance by the Company of its obligations
hereunder and the consummation by the Company of the transactions contemplated
hereby, have been duly and validly authorized by all necessary corporate action
and no other corporate actions on the part of the Company are necessary to
authorize this letter agreement or to consummate the transactions contemplated
hereby.  This letter agreement has been duly and validly executed and delivered
by the Company and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms subject to
the Remedies Exceptions.

3



--------------------------------------------------------------------------------

 

 

c.

The Company has, jointly with Kensington, delivered to VWGoAI a true, correct
and complete copy of the execution version of each investor side letter entered
into or intended to be entered into in the context of the signing or the closing
of the BCA, and there are no other such investor side letters in effect on the
date hereof or intended to be entered into by either the Company or Kensington.

5.Cost reimbursement.  Notwithstanding anything to the contrary in this letter
agreement or the Support Agreement, Kensington and the Company shall reimburse
VWGoAI for its reasonable and documented expenses incurred in connection with
this letter agreement, the Support Agreement, the BCA and the transactions
contemplated hereby and thereby, not to exceed $200,000.

6.Miscellaneous.  Section 9 of the Support Agreement is incorporated herein by
reference, mutatis mutandis.

[Signature page follows]

 

 

4



--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

 

QUANTUMSCAPE CORPORATION

 

 

 

By:

/s/ Jagdeep Singh

 

Name:

Jagdeep Singh

 

Title:

Chief Executive Officer

 

 

Agreed and Accepted:

 

 

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

 

By:

/s/ Justin Mirro

 

Name:

Justin Mirro

 

Title:

Chief Executive Officer

 

 

VOLKSWAGEN GROUP OF AMERICA INVESTMENTS, LLC

 

 

 

By:

/s/ Kevin Duke

 

Name:

Kevin Duke

 

Title:

VP & Secretary

 

 

[Signature Page to Side Letter Agreement (Pre-Closing Rights)]

